DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/05/2021 is/are being considered by the examiner.
The office notes that the majority of FOR reference and NPL references are provided in the file wrapper of parent cases 14/437,455, 15/727,489, and 16/683,135.


Specification
The disclosure is objected to because of the non-exhaustive list of following informalities:
Please add each and every reference character to the listing of symbols 
P23, Description of the Symbols
Appropriate correction is required.


Drawings
The drawings, in light of the specification, is replete with violations of 37 CFR 1.84 and MPEP 1.84.  The drawings, and relevant portions of the specification, should be revised carefully in order to comply with 37 CFR 1.84 and MPEP 1.84. A non-exhaustive, exemplarity list of the violations of 37 CFR 1.84 and MPEP 1.84 are presented below:

The drawings are objected to because:
(See MPEP 1.84 for drawing guidance)
Fig1
Ref char 1b not in spec
Fig2
Ref char 6e, 6f, 6g, should not be underlined
Fig3
Ref char 6a not shown, per para214
Ref char 17 not shown, per para214
Ref char 37 not shown, per para214
Ref char 21 not shown, per para214,220
Ref char 29 not in spec
Fig4
Reference character 38 does not correspond to a “through hole” per Para253
Ref char 21 not shown, per para217
Ref char 6d not in spec
Ref char 8 not shown, per para224
Ref char 6a not shown, per para224
Ref char 17 not shown, per para227
Fig5
Ref char 17 not shown, per para218,219
Ref char 26 not shown, per para229 
Ref char 68 not shown, per para243
Ref char 46b not shown, per para253
Ref char 33b not in spec
Ref char 33a not in spec
Fig6
Ref char 41c not shown, per para259,262
Ref char 41d not shown, per para259
Ref char 48c not shown, per para259,262
Ref char 48d not shown, per para259
Ref char 18 not shown, per para259
Ref char 52 not shown, per para261
Ref char 17 not shown, per para262
Ref char 17a not shown, per para264
Ref char 17b not shown, per para264
Ref char 44 not shown, per para264
Ref char 23c not in spec
Ref char 23d not in spec
Ref char 21c not in spec
Ref char 43d not in spec
Ref char 21d not in spec
Fig7
Ref char 48, 48c, 48d not shown, per para266
Ref char 98 not shown, per para270
Ref char 99 not shown, per para271
Ref char 23c not in spec
Ref char 103 not in spec
Ref char 23d not in spec
Fig8
Insufficient reproduction characteristics
Ref char 91 not shown, per para255
Ref char 92 not shown, per para255
Ref char 78 not shown, per para276
Ref char 84 not shown, per para276
Ref char 74 not shown, per para279
Ref char 75 not shown, per para279
Ref cha 71 not shown, per para280
Ref char 88 not shown, per para280
Ref char 72 not shown, per para280
Ref char 73 not shown, per para280
Ref char 44 should not be underlined
Ref char 55 should not be underlined
Fig9
Ref char 41a not shown, per para258
Ref char 41b not shown, per para258
Ref char 51 applied twice
Fig10
Ref char 27 not shown, per para320
Ref char 26 not shown, per para320
Ref char 17 not shown, per para320
Ref char 48w not shown, per para327
Ref char 48 not shown, per para327
Ref char 17d not in spec
Ref char 51s not in spec
Ref char 51s applied multiple times
Ref char 32s not in spec
Throughout: Ensure that reference character lead lines point to the correct intended structure.
Example: F9, casing 54 lead line points to a location that is just air, and is not the casing
Throughout: ensure correct usage of lead line enders, such as arrowed and non-arrowed ends

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1/2
“two side plates each having a shape including a vertex having a right angle and not being attached to the water-receiving plate”
“the bottomless cup member goes into the standing state by uprising outwardly due to centrifugal force in an area other than the stagnant water area”
“wherein a lower end of the water-blocking plate extends downwards to a height slightly lower than a point where a rotating axis of … the continuous belt, the pivot of the cup moving from the reverse advancing path to the advancing path, and the center of gravity of the bottomless cup member of the cup are aligned as viewed in a direction of the rotating axis.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L22 “thereof” reword for clarity
L24 amend “[[the]]each pivot” to improve clarity and correct clear typo
L25 amend “[[an]]the endless chain waterwheel” to improve clarity and correct clear typo
L26-27 amend “a substantial flowing water resistance difference” to improve clarity by explicitly providing the antecedent basis indication term
L29-30 amend “a high flowing water resistance” to improve clarity by explicitly providing the antecedent basis indication term
L31 amend “[[the]] each cup” to improve clarity and correct clear typo
L31-32 amend “a low flowing water resistance” to improve clarity by explicitly providing the antecedent basis indication term
L35 amend clear typo of “revere”
L43-44 amend “to a first height slightly lower than a [[point]] second height” to improve clarity
Claim 2
L23 “thereof” reword for clarity
L25 amend “[[the]]each pivot” to improve clarity and correct clear typo
L29 amend “[[an]]the
L30 amend “a substantial flowing water resistance difference” to improve clarity by explicitly providing the antecedent basis indication term
L32 amend “a high flowing water resistance” to improve clarity by explicitly providing the antecedent basis indication term
L34 amend “[[the]] each cup” to improve clarity and correct clear typo
L34-35 amend “a low flowing water resistance” to improve clarity by explicitly providing the antecedent basis indication term
L38 amend clear typo of “revere”
L44 amend “to a first height slightly lower than a [[point]] second height” to improve clarity
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1/2
Limitation “two side plates each having a shape including a vertex having a right angle and not being attached to the water-receiving plate” fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited negative limitation as the original disclosure lacks an alternative element that is positively recited in the specification of which that can be explicitly excluded in the claims. The office notes that the mere absence of a positive recitation within the specification is not basis for an exclusion. See MPEP 2173.05(i).
The office further notes that each embodiment discloses that each of the vertex, and each side plate are attached to the water-receiving plate.
Limitation “the bottomless cup member goes into the standing state by uprising outwardly due to centrifugal force in an area other than the stagnant water area” fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation as a review of the original disclosure fails to reveal the cited claimed language, and further Para18/22 discloses the opposite of the cited claim language
Limitation “wherein a lower end of the water-blocking plate extends downwards to a height slightly lower than a point where a rotating axis of … the continuous belt, the pivot of the cup moving from the reverse advancing path to the advancing path, and the center of gravity of the bottomless cup member of the cup are aligned as viewed in a direction of the rotating axis.” fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L7, “the two parts” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the two parts reference “two parts” of L2, or if the two parts are the water-receiving plate and one or each of the two side plates, or if the two parts are the two side plates, or some other combination of recited structures.
L8 “can have” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the following recitations are or are not required limitations of the claim, due to the indefiniteness of “can have”.
L10 “the vertex thereof” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new structure or if the cited 
L16-17 “block flowing water” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if a potential infringing device does or does not have to actually block water that is actually flowing and is present, or if a potential infringing device needs to only be capable of blocking flowing water.
L18 “make the flowing water pass through the open bottom in the lying down state” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if a potential infringing device does or does not have to actually make water that is actually flowing and is present pass through the open bottom, or if a potential infringing device needs to only be capable of making flowing water pass through the open bottom.
L25-26 “substantial flowing water resistance difference” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “substantial”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
L27-28 “the cups” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is not possible to determine the proper antecedent basis for the cited limitation
L43-44 “slightly lower” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “slightly”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
L45 “the cup” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is not possible to determine the proper antecedent basis for the cited limitation.
Claim 2
L8, “the two parts” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the two parts reference “two parts” of L2, or if the two parts are the water-receiving plate and one or each of the two side plates, or if the two parts are the two side plates, or some other combination of recited structures.
L9 “can have” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the following recitations are or are not required limitations of the claim, due to the indefiniteness of “can have”.
L11 “the vertex thereof” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new structure or if the cited limitation does or does not depend from one of “a vertex” of L4 and/or “the vertices of the bottomless cup member” or L7-8
L30 “substantial flowing water resistance difference” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “substantial”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
L44 “slightly lower” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “slightly”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
L45 “the cup” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is not possible to determine the proper antecedent basis for the cited limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 as best understood in light of the objections and 112 issues above, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kirk (US 510,270).
Claim 1
Kirk discloses:
“An underwater device for water power conversion (Fig1-6, title), comprising:

(A) multiple cups (bucket assemblies O), each cup divided into two parts composed of: 
(i) a bottomless cup member (best seen Fig1/6), which is formed by a concaved, curved water-receiving plate (plate O.x) and two side plates (side O.2) each having a shape including a vertex having a right angle (right angle best seen Fig1) and not being attached to the water-receiving plate (vertex at where label O.3 points in Fig6 is not directly attached to the water-receiving plate), and 
(ii) a bottom plate (plate connecting side plates O.3, best seen Fig6) for closing an open bottom of the bottomless cup member (intended use, closing best seen Fig6 and bottom of Fig1), wherein the two parts are fitted pivotally using a pivot at the vertices of the bottomless cup member in a freely rotatable manner (pivotable best seen Fig1/6), so that the bottomless cup member can have two positioning states relative to the bottom plate by turning of the bottomless cup member around the pivot at the vertex thereof (functional limitation. best seen Fig1/6);
(1) a standing state where the bottomless cup member stands on the bottom plate and fits with the bottom plate, closing the open bottom of the bottomless cup member (functional limitation, closed state best seen Fig1 bottom), and 
(2) a lying down state where the bottomless cup member lays down on a same plane as the bottom plate being pivotally away from the bottom plate (functional limitation, open state best seen Fig1 top, C1L28), 
wherein the bottomless cup member and the bottom plate block flowing water in the standing state (functional limitation. best seen Fig1), and the bottomless cup and the bottom plate make the flowing water pass through the open bottom in the lying down state (functional limitation, open state best seen Fig1 top, C1L28); 

(B) a uniaxial waterwheel or an endless chain waterwheel (best seen Fig1-3), 
wherein the bottom plates of the multiple cups are secured on an outer wheel of the uniaxial waterwheel or a continuous belt of the endless chain waterwheel (best seen Fig1-2) which is tensioned around front and rear rotating wheels thereof (tensioner lever R, C1L25), in a manner in which the multiple cups face in a same circumferential direction (best seen Fig1/6), and a center of gravity of each bottomless cup member is outwardly away from the pivot (best seen Fig1/6), 
wherein the uniaxial waterwheel or an endless chain waterwheel is fully submerged as a fixture in flowing water in a direction of generating substantial flowing water resistance difference between the standing state and the lying down state of the cups (intended use, C1L27, C8L78,123-129, Fig1-6), 
wherein each cup functions as a water-receiving cup having high flowing water resistance in the standing state where the outer wheel or the continuous belt advances in a same direction as a direction of flowing water in an advancing path (functional limitation, best seen Fig1 bottom), whereas the each cup has low flowing water resistance in the lying down state where the outer wheel or the continuous belt advances in a reverse direction to the direction of flowing water in a reverse advancing path (functional limitation, best seen Fig1 top, C1L28), thereby creating force to rotate or circulate the outer wheel or the continuous belt by a resistance difference between the standing state and the lying down state (functional limitation, best seen Fig1, C1L28), wherein the revere advancing path is above the advancing path (best seen Fig1); and 

(C) a water-blocking plate (shield U) for forming a stagnant water area in the reverse advancing path (functional limitation, best seen Fig1, C8L90-100), said water-blocking plate being provided on an upstream side on which the bottomless cup member goes into the lying down state (best seen Fig1), and the bottomless cup member goes into the standing state by uprising outwardly due to centrifugal force in an area other than the stagnant water area (functional limitation. Fig1 discloses the instant limitation to at least the same degree as applicant has written support of the instant limitation), thereby making the outer wheel or the continuous belt rotate or circulate continuously in flowing water (functional limitation, best seen Fig1),
wherein a lower end of the water-blocking plate extends downwards to a height slightly lower than a point where a rotating axis of… the continuous belt, the pivot of the cup moving from the reverse advancing path to the advancing path, and the center of gravity of the bottomless cup member of the cup are aligned as viewed in a direction of the rotating axis (best seen Fig1, shield U is arranged to at least the same degree as applicant has written support of the instant limitation for an endless chain waterwheel).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claim 2 as best understood in light of the objections and 112 issues above, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirk, in view of Geary (US 6,006,518).
Claim 2
Kirk discloses: 
“A water power conversion method using a water powered conversion device (Fig1-6, title), comprising:

(A) multiple cups (bucket assemblies O), each cup divided into two parts composed of: 
(i) a bottomless cup member (best seen Fig1/6), which is formed by a concaved, curved water-receiving plate (plate O.x) and two side plates (side O.2) each having a shape including a vertex having a right angle (right angle best seen Fig1) and not being attached to the water-receiving plate (vertex at where label O.3 points in Fig6 is not directly attached to the water-receiving plate), and 
(ii) a bottom plate (plate connecting side plates O.3, best seen Fig6) for closing an open bottom of the bottomless cup member (intended use, closing best seen Fig6 and bottom of Fig1), wherein the two parts are fitted pivotally using a pivot at the vertices of the bottomless cup member in a freely rotatable manner (pivotable best seen Fig1/6), so that the bottomless cup member can have two positioning states relative to the bottom plate by turning of the bottomless cup member around the pivot at the vertex thereof (functional limitation. best seen Fig1/6);
(1) a standing state where the bottomless cup member stands on the bottom plate and fits with the bottom plate, closing the open bottom of the bottomless cup member (functional limitation, closed state best seen Fig1 bottom), and 
(2) a lying down state where the bottomless cup member lays down on a same plane as the bottom plate being pivotally away from the bottom plate (functional limitation, open state best seen Fig1 top, C1L28), 
wherein the bottomless cup member and the bottom plate block flowing water in the standing state (functional limitation. best seen Fig1), and the bottomless cup and the bottom plate make the flowing water pass through the open bottom in the lying down state (functional limitation, open state best seen Fig1 top, C1L28); 

(B) a uniaxial waterwheel or an endless chain waterwheel (best seen Fig1-3), 
wherein the bottom plates of the multiple cups are secured on an outer wheel of the uniaxial waterwheel or a continuous belt of the endless chain waterwheel (best seen Fig1-2) which is tensioned around front and rear rotating wheels thereof (tensioner lever R, C1L25), in a manner in which the multiple cups face in a same circumferential direction (best seen Fig1/6), and a center of gravity of each bottomless cup member is outwardly away from the pivot (best seen Fig1/6), 

	said method comprising:
providing a uniaxial waterwheel or an endless chain waterwheel equipped with the water power conversion device (Fig1-6); 
fully submerging the uniaxial waterwheel or an endless chain waterwheel as a fixture in flowing water in a direction of generating substantial flowing water resistance difference between the standing state and the lying down state of the cups (intended use, C1L27, C8L78,123-129, Fig1-6), wherein each cup functions as a water-receiving cup having high flowing water resistance in the standing state where the outer wheel or the continuous belt advances in a same direction as a direction of flowing water in an advancing path (best seen Fig1 bottom), whereas the each cup has low flowing water resistance in the lying down state where the outer wheel or the continuous belt advances in a reverse direction to the direction of flowing water in a reverse advancing path (best seen Fig1 top, C1L28), thereby creating force to rotate or circulate the outer wheel or the continuous belt by a resistance difference between the standing and laying down state (Fig1, C1L28, title), wherein the revere advancing path is above the advancing path (best seen Fig1); and 
forming a stagnant water area in the reverse advancing path by providing a water-blocking plate on an upstream side on which the bottomless cup member goes into the lying down state (shield U, best seen Fig1, C8L90-100), and the bottomless cup member goes into the standing state by extending outwardly due to centrifugal force in an area other than the stagnant water area (functional limitation. Fig1 discloses the instant limitation to at least the same degree as applicant has written support of the instant limitation), wherein a lower end of the water-blocking plate extends downwards to a height slightly lower than a point where a rotating axis of… the continuous belt, the pivot of the cup moving from the reverse advancing path to the advancing path, and the center of gravity of the bottomless cup member of the cup are aligned as viewed in a direction of the rotating axis (best seen Fig1, shield U is arranged to at least the same degree as applicant has written support of the instant limitation for an endless chain waterwheel)
thereby making the outer wheel or the continuous belt rotate or circulate continuously in flowing water to generate mechanical force (best seen Fig1, title, C8L108-115); and …”
Kirk is silent to the conversion of mechanical power to electric power.
Geary teaches (Fig5, abstract) that it is known to use water flow motors (best seen Fig1-4) to covert mechanical energy of the flowing water into mechanical energy of the flow motor, and to then convert the mechanical energy of the flow motor into electric power to provide the benefit of “useful electrical power”.
It would have been obvious to a person having ordinary skill in the art before the time the invention was made to apply the teachings of Geary to covert the mechanical power of Kirk into electric power to provide the benefit of ‘useful electrical power’.


Claim 1-2 as best understood in light of the objections and 112 issues above, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NoName (JP3069492), in view of Neal (US 471,564).
Claim 1
NoName discloses:
“An underwater device for water power conversion (Fig1-9), comprising:

(A) multiple cups (buckets 5), each cup divided into two parts composed of: 
…
wherein the two parts are fitted pivotally using a pivot (pivoting structure of buckets 5 best seen in Fig2/6/7/5/8) … 

so that the … can have two positioning states relative … around the pivot at the vertex thereof (functional limitation. best seen in Fig2/8/5 by flow arrows and buckets 5 extended/collapsed);
(1) a standing state where (functional limitation, best seen in Fig2/8/5 by flow arrows and buckets 5 extended) …, and 
(2) a lying down state where (functional limitation, best seen in Fig2/8 by buckets 5 collapsed down with decreased flow resistance) …, 
…

(B) a uniaxial waterwheel (best seen Fig8) or an endless chain waterwheel (best seen Fig2), 
wherein … are secured on an outer wheel of the uniaxial waterwheel or a continuous belt of the endless chain waterwheel which is tensioned around front and rear rotating wheels thereof (tensioner rollers 1,2), in a manner in which the multiple cups face in a same circumferential direction (best seen Fig2/8), and …
wherein the uniaxial waterwheel or an endless chain waterwheel is fully submerged as a fixture in flowing water (best seen Fig1,3; Para25, roller 1 is “underwater at all times”, Para34, roller 34 “remain underwater at all times”) in a direction of generating substantial flowing water resistance difference between the standing state and the lying down state of the cups (best seen Fig2/3/8, flow arrows), 
wherein each cup functions as a water-receiving cup having high flowing water resistance in the standing state where the outer wheel or the continuous belt advances in a same direction as a direction of flowing water in an advancing path (best seen Fig2/3/8, flow arrows, buckets 5; Para6/7), whereas the each cup has low flowing water resistance in the lying down state where the outer wheel or the continuous belt advances in a reverse direction to the direction of flowing water in a reverse advancing path (best seen Fig2/3/8, flow arrows, buckets 5; Para6/7), thereby creating force to rotate or circulate the outer wheel or the continuous belt by a resistance difference between the standing and the lying down state (best seen Fig2/3/8, flow arrows, buckets 5; Para6/7), wherein the revere advancing path is above the advancing path (“above” is a nonlimiting relative position naming convention recitation; best seen Fig1-9); and 

(C) a water-blocking plate for forming a stagnant water area in the reverse advancing path (upstream blocking plate, best seen in Fig2 splitting flow arrows on lower right-hand side), said water-blocking plate being provided on an upstream side on which the bottomless cup member goes into the lying down state (best seen Fig2), 
and the bottomless cup member goes into the standing state by uprising outwardly due to centrifugal force in an area other than the stagnate water area (functional limitation. Fig2 discloses the instant limitation to at least the same degree as applicant has written support of the instant limitation), thereby making the outer wheel or the continuous belt rotate or circulate continuously in flowing water (best seen Fig2),
wherein a lower end of the water-blocking plate extends downwards to a height slightly lower than a point where a rotating axis of… the continuous belt, the pivot of the cup moving from the reverse advancing path to the advancing path, and the center of gravity of the bottomless cup member of the cup are aligned as viewed in a direction of the rotating axis (best seen Fig2, upstream blocking plate is arranged to at least the same degree as applicant has written support of the instant limitation for an endless chain waterwheel).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
NoName is silent to the particular water-receiving plate with two sides, as claimed, and the interface of the particular water-receiving plate with two sides with the bottom plate, as claimed.
Neal teaches (Fig1-3) that it is known to use “a concaved, curved water-receiving plate and two side plates each having a shape including a vertex having a right angle (bucket formed of 13/14, best seen Fig1-3)” that pivots (pivot 15) relative to the endless chain-belt in order to “stand up” in the working flow path (bottom of Fig2) and to “lay down” with an open bottom in the reverse recovery path (top of Fig2), where the center of gravity of each bucket is outward from the pivot 15, and where the pivot is not directly attached to the water-receiving plate.
It would have been obvious to a person having ordinary skill in the art before the time the invention was made to make the simple substitution to apply the bucket 13/14 of Neal for the bucket 5 of NoName, as the simple substitution would be one art recognized bucket for another art recognized bucket, and the substitution provides the added benefit of reducing the number of moving parts, by removing the side plate flaps of the buckets 5 of NoName, and this combination would naturally result in the bucket 13/14 closing and opening relative to the bottom plate surface of belt 3 in the open and closed state of the recovery and working fluid paths, respectively, and the results of such a modification would have been predictable.
Claim 2
The combination of NoName and Neal discloses a water power conversion device as explicitly discussed in the context of claim 1 above and corresponding to the limitations of Claim 2 lines 1-47. 
The combination of NoName and Neal further discloses:
“…
thereby making the outer wheel or the continuous belt rotate or circulate continuously in flowing water to generate mechanical force (NoName: best seen Fig2/8); and 
converting the mechanical force to electric power (NoName: generator 6/106, best seen Fig3/4/9).”


Allowable Subject Matter
Claim 1/2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1/2
A version of claims 1/2 where the claims are solely directed towards a uniaxial waterwheel, as opposed to an endless chain waterwheel, that can overcome all of the 35 USC 112 rejections above may be allowable, as the prior art of record fails to anticipate or render obvious the limitations of the hypothetical claim for a uniaxial waterwheel in particular with the limitations directed towards the water-blocking plate arrangement, in particular relative to the center of gravity alignment, in combination with the particular limitations regarding the multiple cups, in combination with the remaining limitations of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745       

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745